        Case 1:20-cv-00465-AWI-JLT Document 12 Filed 06/10/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   GEO GUIDANCE DRILLING SERVICES,                   Case No.: 1:20-cv-00465 AWI JLT
     INC.,
12                                                     ORDER CONTINUING THE SCHEDULING
                           Plaintiff,                  CONFERENCE
13
                           v.
14
     RENAISSANCE RESOURCES, LLC,
15
                           Defendant.
16
17          On March 31, 2020, the plaintiff initiated this action related to alleged business disputes with

18   the defendant. (Doc. 1) The Court issued the summons on April 1, 2020 (Doc. 5) and its order setting

19   the mandatory scheduling conference to occur on June 30, 2020 (Doc. 4). The order reads,

20                  The Court is unable to conduct a scheduling conference until defendants have been
            served with the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue
21          service of summons and complaint and dismiss those defendants against whom plaintiff(s) will
            not pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and
22          complaint so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4
            regarding the requirement of timely service of the complaint Failure to timely serve the
23          summons and complaint may result in the imposition of sanctions, including the dismissal of
            unserved defendants.
24
25   Id. at 1. The plaintiff has not filed a proof of service of the summons and complaint and the defendant

26   has not appeared in the action. Therefore, the Court ORDERS:

27          1.      The scheduling conference is CONTINUED to August 10, 2020 at 8:30 a.m.

28          2.      Plaintiff SHALL file proof of service of this action no later than June 30, 2020.

                                                        1
        Case 1:20-cv-00465-AWI-JLT Document 12 Filed 06/10/20 Page 2 of 2


 1         The plaintiff is advised that the failure to comply with the Court’s orders will result in a
 2   recommendation that the matter be dismissed.
 3
 4   IT IS SO ORDERED.
 5      Dated:   June 10, 2020                             /s/ Jennifer L. Thurston
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
